Title: To George Washington from Joseph Reed, 14 April 1779
From: Reed, Joseph
To: Washington, George



Dear Sir
Philadelphia April 14th 1779

Your Favour of the 8th was delivered me on Sunday, & I beg you to accept my Thanks for the Attention to our distressed Inhabitants on the Frontiers. The Support & Comfort they will derive from it, will have the most happy Effects & confirm the Hopes I have given them that nothing will be omitted for their Safety consistent with the necessary Caution, & Regard to be had to the Defince of the Sea Coast. On Saturday we had an Account of 9 Persons killed at Chilisquaqu in Northumberland, & there were just Reasons to apprehend an Evacuation of the County, would have ensued, but General Hand’s Movement to Wioming, from whence I hope he will be able to spare a few Men to take Post at Fort Munsey, will I am told effectually cover that County. I have endeavoured to promote a Spirit of Union & good Correspondence between our Poeple & the Inhabitants of Wioming under Connecticut, if your Excelly would in your Letters to Col. Butler inculcate the same Idea I think the Effects would be beneficial to both. The Lieutenant of Northumberland complains that Col. Butler gives him no Information of the Movements of the Enemy. I inclose the last Acct received from Fort Pitt to which I have only to add that Gen. McIntosh taking Advantage as I suppose of the Absence of the Govr of Detroit, & the Indians on some Expedition agst Kentucke has gone with 600 Men to throw some Provisions into Fort Laurens which was only supplied to the first of April. I have directed regular Returns to be made of the Progress of the recruiting of the Rangers. The Officers of 4 Companies are commissioned supplied with Money & recruiting Orders some Time ago—The 5th Company to be raised in Lancaster & we wait for the Recommendation of the proper Officers. In the mean Time they have raised 3 Companies in Northumberland of 35 Men each for 2 Months from which I am informed the 9 Months Company will soon be compleated. The Men prefering the Terms of the latter.
As to Capt. Patterson I have not the least personal Knowledge of him: but from the Accounts I have received of his Proceedings there seems little Probability of his executing the Business of an Intelligencer, if Secrecy & Deception are of any Use, as he gave out thro’ the Country that he had an Appointment under you, gave Orders for laying up Magazines, Boards, Plank &c. appointed Deputies or Under Officers, & acted as we are informed quite in the Style of a Quarter Master which was the general Idea held of him from his Transactions. Perhaps the Poeple may be better reconciled if he acts with Prudence, but it has ever been the Misfortune of Pennsylvania to have Men of disaffected Characters brought into Employ by Whigs, who indulging their private Opinions & Friendships do not reflect upon the Consiquences of disgusting the Poeple who judge on these Occasions more truly & impartially. Patterson & Col. Coxe have had great Transactions in Land together, & now have, particularly on Susquehannah and as the former is very obnoxious to the Wioming Poeple they suspect he is brought into Office for some unfriendly Purposes to them. He is General Potters Relation but it seems they are not on Terms of political Friendship. there is also a Piece of Family History too long & unimportant to be mentioned. I beg Leave to suggest the Propriety of keeping him as much as possible to the real Purposes of his Appointment in which he would have been useful if he had acted with more Discretion. When we consider how many of this State in publick Employ have joined the Enemy, & others have shrunk from Danger in critical Moments, & how few of the Appointments are in the Hands of those whose Fidelity is proved your Excelly will not be surprized at the Jealousy of the Poeple, & especially when we find from Experience how difficult it is to remove a Man from Office let him be ever so much suspected or detested by the Poeple. We are then told he must be convicted of some Offence have a regular Tryal &c. (in which Wrong is Wright) but in advancing Men to Office the Consideration of political Character as well as moral seems deserving of Notice. In the recruiting Instructions given to the Rangers we have expressly told the Officers they will be deemed accountable for the Moneys advanced to Deserters of any kind, or expended on them. In recruiting for the Continental Ser[v]i[c]e you may depend upon every Precaution as your Excelly must remember, I ever opposed & disliked the Practice. The heavy Arrearages due by many Officers on the recruiting Account will require some additional Regulations & Caution in future. I am told that in New England recruiting Money is not put into the Hands of any Officer without a sponsible Freeholder as a Security for his faithfully accounting. As the recruiting Service is profitable to the Officer the Caution does not appear unreasonable, however I have sometimes found the military Gentlemen so tender, that I would not propose it without first asking your Advice.
I am clearly of Opinion that Congress should this Spring have fixed their Ultimatum of Bounty—by increasing the Allowance of Land & that all Inlistments should be during the War. We have ever been of this Sentiment in this State & therefore gave the high Bounty last Year out of the State Treasury. other States went upon the short Periods, now they have come up to the same or rather exceeded us, with this Difference also that this high Bounty as to them is paid by the United States while we have borne the whole partially which in my Opinion is highly unreasonable. Had any State done as Pennsylvania did the Army would have been much stronger & better & there can be no Justice or Reason that we should pay our Proportion for their mistaken Policy. We have lately had a Return of Cloathing issued to Officers last Year commencing 1 Jany 1778 & ending 1st Jany 1779. & we find there has been a Suit of Cloaths issued to every Officer of the Line supposing us to have 10 Regiments upon the new Arrangement & 31 Suits over besides Shoes, Shirts &c. to a very large Amount. I do not mean that every Officer has had a Suit but that so many have been issued & I propose to send the Return to Camp that it may be seen whether the Cloathiers have made a just Return & if so that it may be seen what Officers have gone beyond their just Quota. I observe Staff Officrs & even Waggn Masters have by some Means or another got Cloathing out of the Store. There have I believe been great Abuses.
Officers who have been Prisoners are continually sending in their Claims—they rely much upon your Justice to them & upon the Resolve of Congress of the 24th November in their Favour. I hope the Gentlemen in Camp will evince a proper Genunity of Sentiment upon this Occasion & not exclude brave Men who have from their Services & Sufferings every Claim upon the Gratitude & Attention of their Country.
I have now but one Point more to trouble your Excelly upon & it is of considerable Importance. A Deputation has lately come from Massachu[s]etts Bay representing their great Necessity for Breads. We have a Surplus in this State beyond our own Wants, but it is very questionable whether we can afford a Supply without endanging the Subsistence of the Army. We had none but Deputies of the most inferiour Rank to consult except Col. Stewart Commissy of Issues. If it is not too troublesome we should be obliged to your Excelly to call upon the Commissaries & then favour us with your Opinion by which we shall direct our Answer.
I wish I could tell you that any Steps were taken to restore our sinking Money—but alas Mr Deanes Affairs take up all the Time of Congress or at least so great a Part of it, as to leave little Hope of any Thing on that Score at present. There is at present a Scheme on the Tapis to send over quite a new Sett of Commissioners & recall th old. Some Gentlemen in Congress who it is said are desirous of going abroad themselves press this earnestly.
The Board of War inform me they transmitted your Letter to Govr Johnson with their Request that he would relieve Col. Rawlins but have received no Answer. I am with the most unfeigned Respect & Regard Dear Sir, Your Obliged & Affecte Hbble Servt
Jos: Reed
